PER CURIAM.
In this workers’ compensation case, the appellant appeals from an Order of Equitable Distribution. The appellant settled a negligence action against the third party defendant which arose from injuries the appellant suffered in a rear-end automobile accident that occurred while the appellant was driving a school bus in the course of her employment. The appellant then moved for equita*1147ble distribution pursuant to section 440.39, Florida Statutes (1993). The appellant contends that the trial court erred in failing to limit the lienor’s recovery to the amount of the appellant’s net tort recovery pursuant to section 440.39, Florida Statutes (1993), a point which the lienors, appellant’s employer and the employer’s servicing agent, concede. We agree. See Aetna Insurance Company v. Norman, 468 So.2d 226, 228 (Fla.1985); American States Insurance Company v. Johnson, 426 So.2d 1222, 1223 (Fla. 4th DCA 1983).
We therefore remand to the trial court with directions to amend the Order of Equitable Distribution to add the following language as requested by lienor:
Once Kings Academy, Inc./FEISCO recover the sum of $11,413.83 pursuant to the Order of Equitable Distribution, Kings Academy, Inc./FEISCO shall recommence payment of full workers’ compensation benefits to which the Claimant is otherwise entitled under the law.
REMANDED for treatment consistent with this opinion.
WARNER, POLEN and STEVENSON, JJ., concur.